In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0119V
                                     Filed: March 30, 2018
                                         UNPUBLISHED


    RAYMOND ROACH on behalf of
    O.G. R. a minor child,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Attorneys’ Fees and Costs

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

        On January 27, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that O.G.R. was diagnosed with encephalopathy
following receipt of Hepatitis A, Haemophilus influenza type B, measles, mumps and
rubella (MMR), Prevnar, and varicella vaccinations on February 13, 2013. Petition at 2.
On November 20, 2017, the undersigned issued a decision awarding compensation to
petitioner based on the respondent’s proffer. (ECF No. 58).



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On February 27, 2018, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 64). Petitioner requests attorneys’ fees in the amount of $51,470.20 and
attorneys’ costs in the amount of $16,371.77. (Id. at 1-2). In compliance with General
Order #9, petitioner filed a signed statement indicating that petitioner incurred no out-of-
pocket expenses. (Id. at 2). Thus, the total amount requested is $67,841.97.

        On March 19, 2018, respondent filed a response to petitioner’s motion. (ECF No.
65). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” (Id. at 1). Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” (Id. at 2). Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” (Id. at 3).

       On March 21, 2018, petitioner filed a reply. (ECF No. 66). Petitioner disputes
respondent’s position that he has no role in resolving attorneys’ fees and costs and
further reiterates his view that his attorneys’ fees and costs in this case are reasonable.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates with the following
exceptions.

        The undersigned finds it necessary to reduce the hourly rate for attorney,
Danielle A. Strait. Ms. Strait billed at a rate of $320.00 for her work performed in 2017.
This amount exceeds the rate previously awarded for Ms. Strait. See Liggett v. Sec'y of
Health & Human Servs., No. 15–526V (Fed. Cl. Spec. Mstr. Aug. 3, 2017; Schultheis v.
Sec'y of Health & Human Servs. No. 13–781, 2017 WL 2825819 (Fed. Cl. Spec. Mstr.
June 5, 2017); Hogan on behalf of S.M.H. v. Sec'y of Health & Human Servs., No. 13–
780V, 2017 WL 3585648 (Fed. Cl. Spec. Mstr. Jul. 24, 2017). As is consistent with
other cases in this program, Ms. Strait’s rate is reduced to $307.00 per hour for her time
billed in 2017. This results in a reduction of $2.60.

         Petitioner requests a total of $8,790.00 in expert costs to compensate Lynn
Trautwein, R.N., retained as a life care planner for this case. “Fees for experts are
subject to the same reasonableness standard as fees for attorneys.” See Baker v. Sec’y
of Health & Human Servs., 99-653V, 2005 WL 589431, at *1 (Fed. Cl. Spec. Mstr. Feb
24, 2005). The undersigned finds it necessary to reduce petitioner’s request for costs
regarding Ms. Trautwein as it related to travel time, administrative work and vagueness
in billing entries.

       In the Vaccine Program, special masters traditionally have compensated time
spent traveling when no other work was being performed at one-half an attorney’s
hourly rate. See Hocraffer v. Sec’y of Health & Human Servs., No. 99-533V, 2011 WL
2
3705153, at *24 (Fed. Cl. Spec. Mstr. July 25, 2011); Rodriguez v. Sec'y of Health &
Human Servs., No. 06-559V, 2009 WL 2568468, at *21 (Fed. Cl. Spec. Mstr. Jul. 27,
2009); English v. Sec’y of Health & Human Servs., No. 01-61V, 2006 WL 3419805, at
*12-13 (Fed. Cl. Spec. Mstr. Nov. 9, 2006). Ms. Trautwein billed a total of 21.5 hours for
travel time including travel to & from airport, flight time and drive time to petitioners
home. As Ms. Trautwein held to the same reasonableness as attorneys in the program,
the undersigned will reduce the hours billed for travel by 50% reducing the request for
costs by $1,612.50.

        Ms. Trautwein’s invoice contains multiple entries for work that is not related to
her role as a life care planner and would be more appropriately classified as
administrative overhead. These entries include researching travel information, faxing
correspondence and scheduling times to discuss matters with parties unknown to the
case. 3 For example a total of 1.4 hours of time was billed on 10/26/16 and 11/15/16 to
“research airfare”, “email ginger re: proposed flights”, “research car rental” and
“mapquest”. (ECF No. 64-2 at 122). Additional examples include emails on 2/24/17 and
3/13/17 between Ms. Trautwein and a party listed as “Ginger” to schedule time to talk.
The entry is vague and unclear as to whom Ginger is in relation to this case and the
content of the scheduled conversation. (Id. at 123). As discussed above, it is well
established that attorneys cannot bill for administrative tasks, and this principle also
extends to expert witnesses. In addition to the entries listed above, many of the billing
entries are so vague that the undersigned cannot decipher the work performed or its
necessity to the case. The undersigned will therefore reduce the request for costs by
$525.00.

      Based upon the above analysis, a review of the fees & costs, and the
undersigned’s experience, petitioner’s application for attorneys’ fees and costs is
reduced by a total of $2,140.10.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS in part petitioner’s motion for attorneys’ fees and costs.




3 Entries are as follows: 10/26/16 “telephone LM for Ginger” (0.20); “research airfare” (0.40); “email ginger

re: my proposed flights” (0.20); 11/15/16 “research car rental” (0.40); “research mapquest”(0.40);
11/29/16 “correspondence FAX to Dr. McConell” (0.20); 02/24/17 “email to & from Ginger re: schedule
time to talk” (0.20); 03/13/17 “email from & to Ginger re: change ime to talk” (0.20); 03/22/17 “email to &
from Ginger x4” (0.30); 05/08/17 “email to & from Ginger” (0.20); 08/03/17 “email from Diana re travel
costs to be adjusted” (0.20); 08/04/17 “email to Ginger re: mileage calculations” (0.20); 08/09/17 “email
from Diana” (0.20) and “(email from Ginger” (0.20). (ECF No. 64-2 at 122 – 124).

                                                     3
        Accordingly, the undersigned awards the total of $65,701.87 4 as follows:

             •   A lump sum of $63,016.13, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioner and petitioner’s counsel, Diana Lynn Stadelnikas; and

             •   A lump sum of $2,685.74, representing reimbursement for attorneys’
                 fees and costs, in the form of a check payable jointly to petitioner
                 and Barber & Bartz, Attorneys at Law; and

             •   Petitioner requests payments be forwarded to Maglio Christopher &
                 Toale, PA, 1605 Main Street, Suite 710, Sarasota, Florida 34236.

        The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




4 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      4